PER CURIAM.
Appellant was convicted under the first and third counts of an indictment involving the alleged fraudulent acquisition of surplus war materials (automotive vehicles) from the War Assets Administration. The first count charged a conspiracy, the third a substantive offense under 18 U.S. C.A. § 80 [now §§ 287, 1001], Two ex-servicemen indicted with appellant pleaded guilty or nolo co.ntedere and testified as witnesses for the government.
While a large number of errors are assigned the primary contention of appellant has to do with the claimed insufficiency of the evidence to support the verdict. No useful purpose would be served by a review *122of the testimony. If that of appellant alone were considered we might think his guilt was not established; but there is much more, and it sufficiently appears that appellant, who was an automobile dealer, was unlawfully using the veterans to acquire vehicles he was not entitled to purchase for himself.-
Other points argued are without merit. No reversible error appearing in the record, the judgment is affirmed.-